DETAILED ACTION
1	This action is responsive to the amendment filed on January 10, 2022.
2	The cancellation of claims 13 and 20 is acknowledged. Pending claims are 1-12, 14-19 and 21-22.
3	The rejections of the claims under 112, second paragraph and 103 are withdrawn because of the applicant’s amendment.
4	Claims 1-12, 14-19 and 21-22 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
5	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2014/0329428 A1) teaches a personal care compositions in the form of an article comprising a dissolvable fibrous structure comprising fiber wherein the fibers comprise a processing mixture and wherein the processing mixture comprises a surfactant and a water soluble polymeric structurant at a levels of from about 10% to about 70% by weight of the article and from about 10% to about 75% by weight of the article of a surfactant (see claims, 1, 17 and page 3, paragraph, 0041), wherein the water soluble polymeric structurant comprises polyvinyl alcohols (see claim 17) and wherein the surfactants include surfactants selected from alkyl and alkyl ether sulfate (see page 3, paragraph, 0041), surfactants include sarcosinates and acid isethtonates (see page 3, paragraph, 0041), wherein the composition also comprises zwitterionic or amphoteric surfactants  (see page 3, paragraph, 0042), alkyl glycosides and alkyl polyglucosides  (see page 4, paragraph, 0047). However, the closest prior art of record (US’ 428 A1) does not teach or disclose a water-soluble personal cleaning product comprising water –soluble fibrous structure that is substantially free of alkyl 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EISA B ELHILO/Primary Examiner, Art Unit 1761